Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 29, 2014

The Court of Appeals hereby passes the following order:

A15A0123. WILMA ISAOLA v. HABITAT FOR HUMANITY OF DALTON-
    WHITFIELD & MURRAY, INC.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Wilma Isaola appealed to the superior court.
The superior court also ruled in favor of the plaintiff, and Isaola filed this direct
appeal from the superior court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Isaola was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Isaola’s failure to follow this procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                  09/29/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.